Citation Nr: 0819457	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-00 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision, in which the RO denied 
the veteran's claim for service connection for bilateral 
hearing loss and tinnitus.  In October 2005, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in December 2005, and the veteran filed 
a Form 9 substantive appeal in December 2005.  In June 2008, 
a Deputy Vice Chairman of the Board granted the motion of the 
veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).  

The Board notes that the veteran was previously represented 
by the Veterans of Foreign Wars (as reflected in a November 
2003 VA Form 21-22).  In October 2005, the veteran submitted 
a VA Form 21-22, Appointment of Service Organization as 
Claimant's Representative, naming Disabled American Veterans 
as his representative.  The Board recognizes the change in 
representation.

In June 2006, subsequent to issuance of the December 2005 
SOC, the appellant submitted VA medical evidence for 
consideration in connection with the appeal. In the May 2008 
Informal Hearing Presentation, the appellant's representative 
waived AOJ consideration of all evidence added to the record. 
Therefore, VA medical evidence submitted in June 2006 is 
accepted for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further RO action on the claims for 
service connection for bilateral hearing loss and for 
tinnitus are warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002 & Supp 2007); 38 C.F.R. § 
3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007). 
 
The Board notes that the National Personnel Records Center 
(NPRC) indicated in May 2003, that the veteran's service 
medical records could not be obtained and were likely 
destroyed by fire.  The Board has a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit-of-the-doubt doctrine in cases, such as this, in 
which records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

The veteran contends that he has current hearing loss and 
tinnitus due to noise exposure during service.  The veteran's 
WD AGO Form 100 indicates that he served as a truck driver 
for ten months and a tank driver for seven months.  
Considering the circumstances of the veteran's service, he 
was likely exposed to some, and possibly significant, noise 
exposure in service from the driving of heavy vehicles.  In 
addition, the veteran is competent to assert the occurrence 
of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Thus, although there is no objective 
evidence to support a specific incident of acoustic trauma in 
service, the Board accepts the veteran's assertions of in-
service noise exposure as credible. 

The Board notes that the absence of in-service evidence of 
hearing loss is not fatal to a claim for that disability.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89  (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Likewise, service connection may be 
granted for tinnitus or other disability diagnosed post-
service upon a showing of a medical nexus between that 
disability and injury (to include noise exposure) or disease 
in service.  See, e.g., 38 C.F.R. § 3.303(d).  

The veteran underwent a VA audiological treatment in 
connection with his claimed hearing loss in February 2004.  
These treatment records show that the veteran was diagnosed 
with hearing loss as defined by 38 C.F.R. § 3.385.

Although the post-service medical do not include objective 
evidence establishing tinnitus, the Board notes that the 
veteran is competent to report his current symptoms of 
roaring in the ears.  See Grottveit, 5 Vet. App. 91-93.  VA 
will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Under these circumstances, the Board finds that medical 
examination and an opinion by an appropriate physician-an 
otolaryngologist, or ear, nose and throat (ENT) physician 
would be helpful in resolving the claims for service 
connection.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
examination, by an ENT physician, at a VA medical facility.  
The veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claim for service connection for bilateral 
hearing loss and tinnitus.  See 38  C.F.R. § 3.655(a),(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility. 
 
The RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Altoona VA 
Medical Center (VAMC), dated from September 2002 to January 
2006.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
the Altoona VAMC records of treatment from January 2006 to 
present, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities.
 
 To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to either or both 
claims remaining on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all pertinent 
evidence in his possession (not previously requested).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Altoona 
VAMC all records of evaluation and/or 
treatment of the veteran's bilateral 
hearing loss and tinnitus, since January 
2006. The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claims for service 
connection for hearing loss and tinnitus. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period. 

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current  
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination, by an otolaryngologist (ear,  
nose, and throat physician), at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  

All appropriate tests and studies (to 
include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Based on the results of audiometric 
testing, the physician should 
specifically indicate, with respect to  
each ear, whether the veteran currently 
has hearing loss  to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.  

Then, with respect to each diagnosed 
disability, the examiner should provide 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50  
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include in-
service noise exposure.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for hearing loss and 
for tinnitus in light of all pertinent 
evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369  
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet.  
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 


_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



